                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT ROLLERSON,

                       Plaintiff,
                                                             CIVIL ACTION
       v.                                                    NO. 17-2377


NANCY A. BERRYHILL
Acting Commissioner of the Social Security
Administration,

                       Defendant.


                                          ORDER

       AND NOW, this 9th day of January 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Marilyn Heffley (Doc. No. 14),

Plaintiff’s Objections to the Report and Recommendation (Doc. No. 15), Defendant’s Response

to Plaintiff’s Objections (Doc. No. 17), the record in this case, and in accordance with the

Opinion of the Court issued this day, it is ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiff’s request for review is DENIED; and

       3. Judgement is entered in favor of DEFENDANT.

                                                  BY THE COURT:



                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.
